Case 0:21-cv-60288-RS Document 1 Entered on FLSD Docket 02/03/2021 Page 1 of 16




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION


 Epson America, Inc.,                           )
                                                )
                              Plaintiff,        )
                                                )        Civil Action No.
                v.                              )
                                                )
 Cooper Av & Sound Inc. d/b/a Amazon            )
 Seller “Edge AV Store”,                        )
                                                )
                             Defendant.         )
                                                )

                COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES

         Plaintiff Epson America, Inc. (“Epson”) by and through its undersigned counsel,

 complains of defendant Cooper Av & Sound Inc. d/b/a Amazon Seller “Edge AV Store”’s

 (“Edge AV Store” or “Defendant”) misconduct and alleges as follows:


                                  NATURE OF THIS ACTION

         1.     Epson seeks preliminary and permanent injunctive relief and monetary damages

 for Defendant’s false advertising and unfair competition under the Lanham Act, 15 U.S.C. §

 1125(a), as well as unfair and deceptive business practices under Florida law, arising from

 Defendant’s false advertisement of Epson products through its Amazon Seller Account, “Edge

 AV Store.”

         2.     In short, Edge AV Store advertises and offers for sale various Epson products

 through its “Edge AV Store” Amazon Seller Account that it does not actually have in its

 inventory, and could not actually obtain to sell to consumers.




 308859470 v2
 307895403.3
Case 0:21-cv-60288-RS Document 1 Entered on FLSD Docket 02/03/2021 Page 2 of 16




        3.      Specifically, many of the Epson products that Edge AV Store advertises and

 offers for sale are restricted SKUs that are sold only to Epson’s Authorized Resellers, which

 Edge AV Store is not.

        4.      Consumers who place an order for Epson products from Edge AV Store expect

 the order to be fulfilled, and are confused and disappointed when (1) the order never arrives or is

 instead cancelled or (2) they receive a product that is different than what they ordered.

        5.      Verified consumer reviews on the “Edge AV Store” Amazon Seller Account

 confirm that consumers are actually deceived and disappointed by Edge AV Store’s deceptive

 misconduct.

        6.      Further, because consumers are charged for the Epson Products ordered at the

 time of purchase, consumers have to pursue Edge AV Store (and/or Amazon) in order to obtain a

 refund when it becomes clear that the product they ordered will not be fulfilled.

        7.      Epson is also injured by Edge AV Store’s misconduct due to the significant lost

 sales it suffers as a direct and proximate result thereof.

        8.      Edge AV Store’s conduct has produced and, unless enjoined by this Court, will

 continue to produce a likelihood of consumer confusion and deception, to the irreparable injury

 of Epson.

        9.      As a result of Edge AV Store’s actions, Epson is suffering a loss of the enormous

 goodwill that it has created in its brand and is losing profits from lost product sales, and hereby

 seeks preliminary and permanent injunctive relief and damages for Edge AV Store’s false

 advertising, unfair competition, and unfair and deceptive business practices.




                                                    2
Case 0:21-cv-60288-RS Document 1 Entered on FLSD Docket 02/03/2021 Page 3 of 16




                                  JURISDICTION AND VENUE

        10.     This Court has jurisdiction over the subject matter of this Complaint pursuant to

 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331, 1338(a) and (b), as these claims arise under the

 Trademark Laws of the United States.

        11.     This Court has supplemental jurisdiction over the pendent state law claims

 pursuant to 28 U.S.C. § 1367(a).

        12.     This Court has personal jurisdiction over Defendant Edge AV Store, which has its

 principal place of business within this District. Edge AV Store also sells products within the

 United States, the State of Florida, and this District; misrepresents the nature of products it sells

 to residents of the United States, the State of Florida, and this District; has caused injury to

 Epson in the United States, the State of Florida, and this District; practices the unlawful conduct

 complained of herein, in part, within the United States, the State of Florida, and this District;

 regularly conducts or solicits business within the United States, the State of Florida, and this

 District; and regularly and systematically directs electronic activity into the United States, the

 State of Florida, and this District with the manifest intent of engaging in business within the

 United States, the State of Florida, and this District, including the sale and/or offer for sale of

 Epson Products to Internet users within the United States, the State of Florida, and this District.

        13.     Venue is proper in this District under 28 U.S.C. § 1391(b) and (c) because the

 sole Defendant, Edge AV Store, resides in this District, and because some of Edge AV Store’s

 wrongful acts described herein occurred in this District.

                                             PARTIES

        14.     Plaintiff Epson America, Inc. is a California corporation having its principal place

 of business in Los Alamitos, California. It is a principal subsidiary of Seiko Epson Corporation,




                                                  3
Case 0:21-cv-60288-RS Document 1 Entered on FLSD Docket 02/03/2021 Page 4 of 16




 a Japanese corporation headquartered in Suwa, Nagano. Epson is a leading manufacturer in the

 printer, professional imaging, projector, scanner, systems devices, and factory automation

 categories (the “Epson Products”). Epson has been a leading innovator in its field since it was

 founded in 1942.

        15.      Defendant Edge AV Store Corp. is a Florida corporation with its principal place

 of business located at 955 S Federal Hwy, Suite 555, Fort Lauderdale. Edge AV Store advertises

 and sells various consumer electronics products through its Amazon.com Seller Account “Edge

 AV    Store,”   including    Epson   Products.       Amazon   has   assigned   account   number

 A26VK500GDHV8R to the “Edge AV Store” Amazon account.

                             FACTS GIVING RISE TO THIS ACTION

        16.      This action seeks redress for Edge AV Store’s deliberate and unlawful false

 advertising, unfair competition, and unfair and deceptive practices regarding the Epson Products

 that it advertises and offers for sale via Amazon.com.

      A. Epson Manufactures High-Quality Products and Achieves High Customer
         Satisfaction Ratings

        17.      Epson is recognized throughout the world and the United States as a leading

 manufacturer of consumer and business electronics products.

        18.      As a market leader, Epson continues to set standards for image quality,

 performance, and innovation with its ever-evolving product line.       Epson’s commitment to

 delivering quality products is recognized by the industry through various product awards and

 industry recognition.

        19.      Epson prides itself on achieving the highest customer satisfaction ratings,

 accomplished in large part by using the most precise testing equipment and procedures available

 to ensure accurate product descriptions and specifications.



                                                  4
Case 0:21-cv-60288-RS Document 1 Entered on FLSD Docket 02/03/2021 Page 5 of 16




        20.     Epson’s customer service and support is industry-leading. For example, Epson

 offers its projectors with a two-year standard limited warranty, including Epson’s Road Service,

 which provides a replacement projector with next day delivery and free shipping.

    B. Epson Has Invested Significantly in the Development of Its Authorized Reseller
       Program, Which Is Critical To Its Goodwill and Brand Equity

        21.     In addition, Epson has and continues to designate significant resources to develop

 and maintain its products’ national and international image. Through advertising and other

 promotional efforts, Epson has ensured that its brand and intellectual property have become

 renowned in the industry and with the consuming public.

        22.     Epson sells its products directly to customers through its network of Authorized

 Resellers. All Epson Authorized Resellers are required to execute an Authorized Reseller

 Agreement whereby they agree to the manner in which they must promote and sell Epson

 Products in order to maintain and foster brand equity.

        23.     Authorized Resellers are only permitted to sell Epson Products within specific

 territories and only to consumers, not other resellers.

        24.     Edge AV Store is not now, nor has it ever been, an Epson Authorized Reseller.

 As such, Edge AV Store cannot legally purchase any of the Epson Products that are restricted for

 sale only by Epson Authorized Resellers.

    C. Edge AV Store’s False Advertising of Epson Products

        25.     Edge AV Store is a direct competitor of Epson in the consumer electronics

 product market.

        26.     Edge AV Store has advertised and offered for sale, and is currently advertising

 and offering for sale, Epson products through its Amazon Seller Account “Edge AV Store.”




                                                   5
Case 0:21-cv-60288-RS Document 1 Entered on FLSD Docket 02/03/2021 Page 6 of 16




        27.     Many of the Epson Products advertised and offered for sale by Edge AV Store

 through its Amazon Seller Account “Edge AV Store” are restricted SKUs that can only be

 purchased and resold by Epson Authorized Resellers, which Edge AV Store is not.

        28.     Edge AV Store does not actually have in its inventory, and cannot actually obtain,

 the restricted-SKU Epson Products that it advertises and offers for sale through its Amazon

 Seller Account “Edge AV Store.”

        29.     Epson has attempted several test buys of Epson Products advertised and offered

 for sale by Edge AV Store, none of which were fulfilled.

        30.     Verified consumer reviews of the “Edge AV Store” Amazon Seller Account

 confirm that many consumers have also experienced unexpected cancellation of their orders of

 Epson Products.

       31.      On July 29, 2020, a customer left a one star (out of five) review for Defendant and

 feedback stating as follows: “ Ordered a product that they probably didn't have in stock then tried

 to say that I canceled said item and didn't take responsibility or say the truth.”

        32.     On August 3, 2020, a customer left a one star (out of five) review for Defendant

 and feedback stating as follows: “Ordered this item and it was "Lost during transit". Seller told

 me they would redirect the order back to them and issue a refund, but never did. After working

 with Amazon to try to get a refund the seller lied and claimed I received the item - even though

 tracking information and the Amazon order dashboard both clearly indicate that is false. This

 seller is a scammer, do not purchase.”

        33.     On October 12, 2020, a customer left a one star (out of five) review for Defendant

 and feedback stating as follows: “Ordered on 09/24/20. Did not receive by expected date of

 10/05/20. Contacted the seller on 10/06, 10/08 & 10/12/20. He responded back that he would




                                                   6
Case 0:21-cv-60288-RS Document 1 Entered on FLSD Docket 02/03/2021 Page 7 of 16




 contact the carrier to investigate. They said they would inform the carrier to reroute our order

 back to them if it was found and refund money. It is now 10/12/2020 with no order and no

 refund. Not a fulfillment issue. Bad business.”

        34.     On December 17, a customer left a one star (out of five) review for Defendant and

 feedback stating as follows: “ Emailed seller and they said that they do not know what happened

 and that they used approved shipping by Amazon. It seems very strange that you would ship an

 item that costs over $3,000 with no tracking information.”

        35.     On December 20, a customer left a one star (out of five) review for Defendant and

 feedback stating as follows: “USPS used to ship a $2000 projector and it gets lost? Are you

 stupid? I even paid extra for shipping.”

        36.     Indeed, Defendant’s Amazon feedback is full of similar reviews complaining

 about not receiving product that customers had ordered.

        37.     Thus, it is clear that Edge AV Store’s business practice is to advertise and offer

 for sale Epson Products that it does not actually have in its inventory and cannot actually obtain

 to fulfill customer orders.

        38.     Similarly, the few times it does actually fulfill an order and ship product, the

 customer does not received the product it ordered as can be seen from the following feedback on

 a Epson Product sold by Defendant:




                                                   7
Case 0:21-cv-60288-RS Document 1 Entered on FLSD Docket 02/03/2021 Page 8 of 16




        39.      Moreover, Edge AV Store artificially inflates its credibility through the use of

 false positive reviews on the Amazon system.

        40.      In July of 2020 Epson conducted an investigation of the “Edge AV Store”

 Amazon Seller reviews and found the following:

             70% of the reviews for “Edge AV Store” are suspicious and appear to be fake.
                 o 71 of the 102 reviews (70%) came from a single reviewer, kawaskikiller.

             Removing the suspicious reviews leaves 31 reviews:
                 o 11 of the 31 reviews (35%) show that the item either never arrived or the
                   wrong item was sent.

        41.      Thus, it is clear that Edge AV Store not only advertises products that it does not

 have in an attempted bait-and-switch scheme, but it also engages in the practice of falsely

 inflating its positive reviews in order to increase the legitimacy of its online storefront.

    D. Impact on Consumers and Epson

        42.      Consumers expect that the Epson Products they order from Edge AV Store will be

 fulfilled with the specific products they ordered. Instead, a majority of consumers either (1) do

 not receive any product or (2) receive some product other than what they ordered from Edge AV

 Store in a classic bait-and-switch scheme.

        43.      Purchasers of Epson Products from Edge AV Store are likely to be, and have

 actually been, misled and deceived by Edge AV Store’s literally false product listings and

 advertisements.

        44.        Consumers expect Edge AV Store’s advertisements for the Epson Products it

 offers for sale to be accurate, and base their purchasing decisions in large part on those

 representations. That is, consumers choose to purchase an Epson Product from Edge AV Store

 because they expect that they will actually receive the product they ordered.




                                                    8
Case 0:21-cv-60288-RS Document 1 Entered on FLSD Docket 02/03/2021 Page 9 of 16




          45.   Thus, consumers who purchase Epson Products from Edge AV Store are misled

 and confused when they instead either (1) do not receive any product or (2) receive some product

 other than what they ordered from Edge AV Store.

          46.   Because consumers are charged for the Epson Products ordered at the time of

 purchase, consumers have to pursue Edge AV Store (and/or Amazon) in order to obtain a refund

 when it becomes clear that the product they ordered will not be fulfilled.

          47.   After having a poor experience attempting to purchase an Epson Product from

 Edge AV Store, the consumer is less likely to attempt to purchase another Epson Product in the

 future from Epson or its Authorized Resellers.

          48.   Consumers who attempt to purchase Epson Products from Edge AV Store and

 either (1) do not receive any product or (2) receive some product other than what they ordered,

 blame Epson for the confusion as to the condition of the product.

          49.   Edge AV Store’s literally false and misleading advertising is damaging to Epson’s

 reputation and goodwill, and is damaging to the consuming public.

          50.   By advertising that it has Epson Products in stock that it does not actually have

 and cannot actually obtain, Edge AV Store is intentionally attempting to entice consumers to

 purchase Epson Products from Edge AV Store instead of purchasing those same products from

 Epson.

          51.   The natural, probable, and foreseeable result of Edge AV Store’s wrongful

 conduct has been to cause confusion, deception, and mistake in the market, to deprive Epson of

 business and to tarnish its goodwill, to injure Epson’s relationship with existing and prospective

 customers, and to divert sales of Epson Products.




                                                  9
Case 0:21-cv-60288-RS Document 1 Entered on FLSD Docket 02/03/2021 Page 10 of 16




          52.      Therefore, Edge AV Store’s continued false advertisement of Epson Products as

  well as its own online feedback score has harmed and continues to harm Epson, its consumers,

  and Epson’s relationship with consumers.

          53.      Epson has contacted Edge AV Store more than twenty (20) times since June of

  2018 regarding its improper advertisement and offering for sale of Epson Products.

          54.      Therefore, Edge AV Store is aware of the illegality of its misconduct and its

  ongoing misconduct is willful.

          55.      Despite being warned by Epson, Edge AV Store has continued to advertise and

  offer for sale Epson Products that it does not actually have, and cannot actually obtain.

          56.      Edge AV Store’s false advertisement of Epson Products to consumers results in

  actual and irreparable harm to Epson and consumers.

          57.      Edge AV Store’s actions substantially harm Epson and its consumers, who

  ultimately place orders with Edge AV Store through its “Edge AV Store” Amazon Seller

  Account, reasonably believing that they will receive the product ordered.

          58.      As a result of Edge AV Store’s actions, Epson is suffering a loss of the enormous

  goodwill it has created in its brand. Epson is also suffering ongoing actual damages in the form

  of lost sales.

          59.      Edge AV Store is likely to continue the acts complained of herein, and unless

  restrained and enjoined, will continue to do so, causing Epson and consumers irreparable harm.

                                             COUNT I
                    False Advertising / Unfair Competition - 15 U.S.C. § 1125(a)

          60.      Epson hereby realleges each and every allegation contained in the foregoing

  paragraphs as if fully set forth herein.




                                                  10
Case 0:21-cv-60288-RS Document 1 Entered on FLSD Docket 02/03/2021 Page 11 of 16




         61.     Edge AV Store has made and distributed, in interstate commerce and in this

  District, product listings and advertisements that contain literally false or misleading statements

  of fact regarding the Epson Products sold by it. These advertisements contain actual

  misstatements and/or misleading statements, including that the Epson Products Edge AV Store

  sells are in its inventory and/or can be procured to fulfill customer orders as well as its own

  online feedback.

         62.     These literally false statements actually deceive, or have a tendency to deceive, a

  substantial segment of Epson’s customers and potential customers. This deception is material in

  that it is likely to influence the purchasing decisions of Epson’s customers.

         63.     Edge AV Store’s false and misleading advertising statements injure both

  consumers and Epson.

         64.     Edge AV Store’s false and misleading advertising statements violate Section 43

  of the Lanham Act, 15 U.S.C. § 1125(a).

         65.     Edge AV Store, as described more fully above, has caused, and will continue to

  cause, immediate and irreparable injury to Epson for which there is no adequate remedy at law.

  As such, Epson is entitled to an injunction under 15 U.S.C. § 1116 restraining Defendant, its

  distributors, retailers, agents, employees, representatives, and all persons acting in concert with

  it, from engaging in further acts of false advertising, and ordering removal of all Edge AV

  Store’s false advertisements from the Internet, including but not limited to Amazon.com.

         66.     As a direct result of Edge AV Store’s unfair and deceptive trade practices,

  customers seeking to purchase Epson Products did not purchase them from Epson (or its

  Authorized Resellers) and instead unknowingly attempted to purchase them from Edge AV




                                                  11
Case 0:21-cv-60288-RS Document 1 Entered on FLSD Docket 02/03/2021 Page 12 of 16




  Store. Therefore, the demand for Epson Products created by Epson was not fulfilled by the

  purchase of an Epson Product. This results in lost revenue and actual damages to Epson.

         67.     Pursuant to 15 U.S.C. § 1117, Epson is entitled to recover from Edge AV Store

  the damages sustained by Epson as a result of Edge AV Store’s acts in violation of Section 43 of

  the Lanham Act.

         68.     Pursuant to 15 U.S.C. § 1117, Epson is also entitled to recover from Edge AV

  Store the gains, profits, and advantages that it has obtained as a result of its unlawful acts. Epson

  is presently unable to ascertain the full amount of the gains, profits, and advantages Edge AV

  Store has obtained by reason of its unlawful acts.

         69.     Pursuant to 15 U.S.C. § 1117, Epson is further entitled to recover the costs of this

  action. Moreover, Epson is informed and believes that Edge AV Store’s conduct was undertaken

  willfully and with the intention of causing confusion, mistake, or deception, making this an

  exceptional case entitling Epson to recover additional damages and reasonable attorneys’ fees.

                                           COUNT II
                          Violation of FDUTPA - Fla. Stat. §§ 501.201-.213

         70.     Epson hereby realleges each and every allegation contained in the foregoing

  paragraphs as if fully set forth herein.

         71.     Edge AV Store’s past and continued false advertising and intent to deceive and

  defraud the public into believing that it can fulfill their orders for the Epson Products it

  advertises and offers for sale, when in fact it cannot, as well as its efforts to inflate its online

  positive feedback ratings constitute unfair and deceptive acts or practices in the conduct of trade

  or commerce in violation of FDUTPA.

         72.     Edge AV Store’s advertisement of the Epson Products it sells is likely to (and

  actually does) deceive consumers into thinking that they will receive the products ordered.



                                                   12
Case 0:21-cv-60288-RS Document 1 Entered on FLSD Docket 02/03/2021 Page 13 of 16




         73.     Edge AV Store’s false advertisement and sale of Epson Products that it does not

  actually have and cannot possibly obtain has proximately caused Epson to suffer actual damages

  in lost sales, and has also proximately caused Epson to suffer harm to its goodwill and

  reputation, because consumers who place orders for Epson Products from Edge AV Store

  believing that they will receive them are disappointed with Epson when their expectations are not

  met.

         74.     As a direct result of Edge AV Store’s unfair and deceptive trade practices,

  customers seeking Epson Products did not purchase them from Epson (or its Authorized

  Resellers) and instead unknowingly placed orders for the same from Edge AV Store. Therefore,

  the demand for Epson Products created by Epson was not fulfilled by the purchase of a Epson

  Product. This results in lost revenue and actual damages to Epson.

         75.     As a direct result of Edge AV Store’s unfair and deceptive trade practices, Epson

  has been injured and damaged, and is entitled to injunctive relief, actual damages, costs, and

  attorneys’ fees.

                                            COUNT III
                               Preliminary and Permanent Injunction

         76.     Epson hereby realleges each and every allegation contained in the foregoing

  paragraphs as if fully set forth herein.

         77.     Edge AV Store’s actions set forth above have caused and threaten to cause Epson

  irreparable harm for which there is no adequate remedy at law.

         78.     Epson has no adequate remedy at law because monetary damages are incapable of

  protecting Epson from Edge AV Store’s continuing and future false advertising, unfair

  competition, and other violations of law.




                                                 13
Case 0:21-cv-60288-RS Document 1 Entered on FLSD Docket 02/03/2021 Page 14 of 16




         79.     Unless enjoined by this Court, Epson will be irreparably harmed by Edge AV

  Store’s actions.

         80.     Epson has a substantial likelihood of success on the merits of its claims.

         81.     The balance of equities favors Epson, which will continue to experience lost sales

  and significant harm to its goodwill due to Edge AV Store’s actions in the absence of injunctive

  relief. The potential harm to Edge AV Store in the event this injunction is granted is nonexistent

  as it would merely be prevented from profiting from its current and future false advertising,

  unfair competition, and other violations of law.

         82.     The public interest is served in issuing injunctive relief because enjoining Edge

  AV Store from falsely advertising and offering for sale Epson Products that it does not actually

  have and cannot actually obtain will protect consumers and ensure that they are not deceived into

  paying for a product that they have no possibility to receive.

         WHEREFORE, Plaintiff Epson America, Inc., prays for judgment in its favor and

  against Defendant Edge AV Store Corp. providing the following relief:

         1.      For temporary, preliminary, and permanent injunctive relief prohibiting Edge AV

                 Store, its distributors, retailers, agents, or anyone working for, in concert with, or

                 on behalf of Edge AV Store, from:

                 a. engaging in any false or misleading advertising with respect to Epson’s

                     products, which relief includes but is not limited to removal of all of Edge AV

                     Store’s listings for Epson Products from the Internet, including but not limited

                     to on Amazon.com;

                 b. Advertising, selling, or taking any steps to sell, any Epson Products;

                 c. Engaging in any activity constituting unfair competition with Epson; and




                                                     14
Case 0:21-cv-60288-RS Document 1 Entered on FLSD Docket 02/03/2021 Page 15 of 16




              d. Inducing, assisting, or abetting any other person or entity in engaging in or

                  performing any of the business activities described in the paragraphs above.

       2.     For an order requiring Edge AV Store to correct any erroneous impression

              consumers may have derived concerning the nature, characteristics, or qualities of

              the Epson Products sold by it, including without limitation, the placement of

              corrective advertisement and providing written notice to the public to cure any

              residual impacts from Edge AV Store’s false advertising;

       3.     For an order requiring Edge AV Store to delete any positive reviews that were not

              obtained legitimately;

       4.     Adjudge Edge AV Store to have violated 15 U.S.C. § 1125(a) and Fla. Stats. §§

              5101.201-.213 (FDUTPA) by unfairly competing against Epson by using false,

              deceptive, or misleading statements of fact that misrepresent the nature, quality,

              and characteristics of the Epson Products advertised and offered for sale by it;

       5.     Award Epson its damages suffered as a result of Edge AV Store’s acts and treble

              said damages as provided by law pursuant to 15 U.S.C. § 1117;

       6.     Award Epson its reasonable attorneys’ fees in bringing this action as allowed by

              law pursuant to 15 U.S.C. § 1117 and Fla. Stats. §§ 5101.201-.213;

       7.     Award Epson pre-judgment and post-judgment interest in the maximum amount

              allowed under the law;

       8.     Award Epson the costs incurred in bringing this action; and

       9.     Grant Epson such other relief as this Court deems just and proper.

                                DEMAND FOR JURY TRIAL

       Epson hereby requests a trial by jury on all causes of action so triable.




                                                15
Case 0:21-cv-60288-RS Document 1 Entered on FLSD Docket 02/03/2021 Page 16 of 16




  Miami, Florida                        /s/ Jonathan B. Morton
  Dated: February 3, 2021               Jonathan B. Morton
                                        Florida Bar No. 956872
                                        jonathan.morton@klgates.com
                                        K&L GATES LLP
                                        200 S Biscayne Blvd
                                        Miami, FL 33131
                                        Telephone: 305.539.3300
                                        Facsimile: 305.358.7095

                                        Morgan T. Nickerson
                                        E-Mail: morgan.nickerson@klgates.com
                                        K&L GATES LLP
                                        State Street Financial Center
                                        One Lincoln Street
                                        Boston, MA 02111
                                        Telephone: 617.261.3100
                                        Facsimile: 617.261.3175

                                        To Be Admitted Pro Hac Vice

                                        ATTORNEYS FOR PLAINTIFF, EPSON
                                        AMERICA, INC.




                                       16
